Mr. Presiding Justice Waterman delivered the opinion of the court. It is unnecessary to now consider whether the courts of Illinois will undertake, u^on the present bill, the administration of all or any portion of the estate of the deceased, who must, under the present proceeding, be taken to have been at the time of his death in San Francisco, a resident of the State of Illinois. The in junctional order appealed from merely prevents any removal from this state of, or interference with, certain •property charged to have been at the time of the death of Harry P. Jones in this state. Full faith and credit must be given in this state to the probating of the alleged will in California, in so far as property belonging to the estate of said decedent is in the State of California, but said probate can not affect property situated in this state. To obtain possession of or pass the title to property having its situs in this state, it will be necessary that the alleged will be probated here. Fryrear v. Lawrence, 10 Ill. 325-321; Judy v. Kelley, 11 Ill. 211-214; Walker v. Walker, 55 Ill. App. 118; Walton, Adm’x, v. Hall’s Est., 66 Vt. 455-461. The charge in the bill that the alleged will was fraudulently obtained, is, for the purpose of this hearing, to be taken as true. The complainant, the father of the deceased, thus appears to be an heir and possessed of an interest in the stock of the Chicago Newspaper Union, which he has a right to protect, and was, under the allegation of the bill, entitled to an injunction preventing an interference with said property right by appellant, who is charged to be acting as executor of said fraudulently obtained will and to be financially irresponsible. The order of the Circuit Court is affirmed. Mr. Justice Burke took no part in this case.